Citation Nr: 1601503	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral shoulder disorder.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck disorder.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right elbow disorder, to include claimed as neuropathy right upper extremity consistent with ulnar nerve dysfunction and neuropathy of the elbows.

5.  Entitlement to service connection for a bilateral shoulder disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for a right elbow disorder.

9.  Entitlement to a disability rating greater than 10 percent for left chondromalacia patella.

10.  Entitlement to a disability rating greater than 10 percent for chronic patella femoral syndrome, right knee.

11.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In June 2014, the Board remanded this matter to provide the Veteran with a Board hearing.

In May 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file. 

In July 2015, the Veteran submitted additional evidence along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015). 

The Board notes that in September 2003 the Veteran filed a claim for TDIU.  A September 2004 rating decision denied the Veteran's claim for TDIU.  As the Veteran asserts that he is unemployable as a result of the service-connected issues on appeal, TDIU is considered "part and parcel" of the underlying claims.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue is inextricably intertwined with the increased rating issues on appeal and must be addressed by the RO.

The Board acknowledges that the Veteran was previously represented by a private attorney.  In November 2009, the private attorney revoked its power-of-attorney; although that letter reflects that the Veteran was notified, he has not obtained another representative, to date.  As such, the Board recognizes the Veteran as now proceeding pro se in this appeal.  

The issues of entitlement to service connection for a bilateral shoulder disorder, a low back disorder, a neck disorder, a right elbow disorder, disability rating greater than 10 percent for chronic patella femoral syndrome, right knee and left chondromalacia patella and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied the claims for service connection for a bilateral shoulder disorder, a low back disorder, and a neck disorder.  The Veteran did not timely appeal this decision.  

2.  Evidence received since the March 2003 rating decision relates to a previously unestablished fact necessary to substantiate the claims for service connection for a bilateral shoulder disorder, a low back disorder, and a neck disorder.  

3.  In an October 2005 rating decision, the RO denied the claim for service connection for service connection for a right elbow disorder, to include claimed as neuropathy right upper extremity consistent with ulnar nerve dysfunction and neuropathy of the elbows.  The Veteran did not timely appeal this decision.  

4.  Evidence received since the October 2005 rating decision relates to a previously unestablished fact necessary to substantiate the claim for service for a right elbow disorder.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied service connection for bilateral shoulder disorder, low back disorder, and neck disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

2.  The October 2005 rating decision that denied service connection for a right elbow disorder, to include claimed as neuropathy right upper extremity consistent with ulnar nerve dysfunction and neuropathy of the elbows is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

3.  Evidence received since the March 2003 decision is new and material and the claim for service connection for a bilateral shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  Evidence received since the March 2003 decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Evidence received since the March 2003 decision is new and material and the claim for service connection for a neck disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  Evidence received since the October 2005 decision is new and material and the claim for service connection for a right elbow disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claims of service connection for a bilateral shoulder disorder, a low back disorder, a neck disorder, and a right elbow disorder.

Regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Shoulder, back, and neck

At the time of the final March 2003 decision, entitlement to service connection for a bilateral shoulder disorder was denied because there was no evidence to support a current diagnosis of a chronic shoulder disorder as well as evidence that a chronic shoulder disorder is related to service.  Entitlement to service connection for a low back disorder and a neck disorder were also both denied because the evidence did not show current complaints are related to service. The evidence of record consisted of service treatment records, VA treatment records, VA medical examination reports from 2001, and the Veteran's statements.  

A VA letter, dated March 15, 2003, notified the Veteran of the March 2003 rating decision and his appellate rights.  The Veteran filed a timely Notice of Disagreement (NOD) regarding service connection for a bilateral shoulder disorder.  In December 2004, the RO issued a Statement of the Case (SOC) that continued to deny service connection for a bilateral shoulder disorder.  The Veteran did not respond to the SOC.  Because the Veteran did not perfect appeals as to the March 2003 decision, the decision is final.  38. C.F.R. §§ 20.302, 20.1103 (2002).  The Board now turns to whether new and material evidence has been presented to warrant reopening the claims.

The evidence since the March 2003 rating decision includes a statement from a fellow serviceman that accompanied the Veteran to the hospital after the incident in which he alleges caused his current disorders on appeal, the Veteran's testimony during the May 2015 Board hearing, and a private medical report received July 2015.  During the Board hearing, the Veteran testified that a private doctor told him that his disorders on appeal are related to service.  The private medical report notes stiffness of the shoulders, neck and back region and that the Veteran sustained an injury due to a fall during service.  The medical report appears to imply a nexus between the fall during service and the Veteran's shoulders, neck and back disorders.  The Board finds that this evidence is new and material as it relates to a reason the claims were denied and raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156 (2015).  Accordingly, the claims are reopened and will be considered on the merits.

Right elbow

By way of history, the Veteran's statements in September 2003 were construed as a claim for service connection for a right elbow disorder.  In a September 2004 rating decision, the RO denied the Veteran's claim for service connection for neuropathy right upper extremity consistent with ulnar nerve dysfunction and carpal tunnel syndrome (also claimed as neuropathy of the elbows) because the disability neither occurred in nor was caused by service.  In July 2005, the Veteran filed an application to reopen his claim.  In addition to the claim, he submitted VA treatment records showing that he had surgery on his right elbow to release the ulnar nerve in March 2005.  In an October 2005 rating decision the RO denied the Veteran's claim noting that the VA treatment records show that the Veteran underwent ulnar nerve release but the Veteran has not submitted any evidence of neuropathy right upper extremity consistent with ulnar nerve dysfunction (also claimed as neuropathy of the elbows) during service.  The RO stated that the claim remained denied because the Veteran had not submitted new and material evidence.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final and is the last prior final denial of the claim.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

The evidence of record at the time of the denial included the Veteran's written claims, service treatment records, VA treatment records, a VA examination, and the Veteran's lay statements.  

The evidence since the October 2005 rating decision includes a statement from a fellow serviceman that accompanied the Veteran to the hospital after the incident in which he alleges caused his current right elbow disorder, the Veteran's testimony during the May 2015 Board hearing, and a private medical report received July 2015.  As noted above, during the Board hearing the Veteran testified that a private doctor told him that his disorders on appeal are related to service.  The private medical report notes that the Veteran dislocated his right elbow during service when he fell and that he currently has limitation of movement of his joints.  Like the disorders mentioned above, the medical report appears to imply a nexus between the fall during service and the Veteran's right elbow disorder.  The Board finds that this evidence is new and material as it relates to a reason the claim was denied and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2015).  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

The application to reopen the claim of entitlement to service connection for a bilateral shoulder disorder is granted.

The application to reopen the claim of entitlement to service connection for a low back disorder is granted.

The application to reopen the claim of entitlement to service connection for a neck disorder is granted.

The application to reopen the claim of entitlement to service connection for a right elbow disorder is granted. 


REMAND

The Board finds that additional evidentiary development is required before the claims can be properly adjudicated.  

The Veteran contends that he has a bilateral shoulder disorder, a low back disorder, a neck disorder, and a right elbow disorder as a result of a fall that occurred during service.  The Board finds that a VA examination and opinion is needed to address the Veteran's contentions.

Moreover, during the Board hearing the Veteran stated that his knees have worsened.  Thus, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service connected chronic patella femoral syndrome of the right knee and left chondromalacia patella.

The Board acknowledges that the record reflects that the Veteran failed to report to his scheduled VA examination in 2014.  The Veteran asserts that he was out of the country and did not receive notice of the examination.  

As to the claim of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claims for increased disability ratings on appeal.  

In addition, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After obtaining any additional medical evidence, the Veteran should be afforded VA examinations to determine the nature and etiology of any current bilateral shoulder disorder, low back disorder, neck disorder, and right elbow disorder.  The RO should contact the Veteran before scheduling the examination to determine which dates he is available.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's following disorders had its clinical onset during service or is otherwise related to an event or incident in service:

(a) Bilateral shoulder disorder.

(b) Low back disorder.

(c) Neck disorder.

(d) Right elbow disorder.

The examiner is asked to specifically address if the Veteran's current disorders are related to him falling from the communication tower during service.  

3.  After obtaining any additional medical evidence, schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected chronic patella femoral syndrome of the right knee and left chondromalacia patella.  The RO should contact the Veteran before scheduling the examination to determine which dates he is available.

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

4.  After completion of the above development, the Veteran's claims, including his claim for TDIU, must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


